Exhibit 10.1

 

2005 Omnibus Incentive Compensation Plan

 

Mirant Corporation

 

Effective December 2005

 

1

--------------------------------------------------------------------------------


 

Contents

 

 

Article 1. Establishment, Purpose, and Duration

1

 

 

Article 2. Definitions

1

 

 

Article 3. Administration of the Plan

8

 

 

Article 4. Shares Subject to the Plan

8

 

 

Article 5. Eligibility and Participation

10

 

 

Article 6. Stock Options

11

 

 

Article 7. Stock Appreciation Rights

12

 

 

Article 8. Restricted Stock and Restricted Stock Units

14

 

 

Article 9. Performance Units, Performance Shares and Cash-Based Awards

15

 

 

Article 10. Other Stock-Based Awards

16

 

 

Article 11. Transferability of Awards

17

 

 

Article 12. Performance Measures

17

 

 

Article 13. Covered Employee Annual Incentive Award

18

 

 

Article 14. Nonemployee Director Awards

19

 

 

Article 15. Dividends and Dividend Equivalents

19

 

 

Article 16. Effects of Transfer, Leave of Absence, or a Change in Status

19

 

 

Article 17. Rights of Participants

20

 

 

Article 18. Withholding

20

 

 

Article 19. Change of Control

21

 

 

Article 20. Amendment, Modification, Suspension, and Termination

22

 

 

Article 21. Successors

23

 

 

Article 22. Miscellaneous Provisions

23

 

2

--------------------------------------------------------------------------------


 

MIRANT CORPORATION
2005 Omnibus Incentive Compensation Plan

 


ARTICLE 1. ESTABLISHMENT, PURPOSE, AND DURATION

 

1.1          Establishment. Mirant Corporation, a Delaware corporation
(hereinafter referred to as the “Company”), establishes an incentive
compensation plan to be known as the Mirant Corporation 2005 Omnibus Incentive
Plan, as set forth in this document.

 

This Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units, Cash-Based Awards, Other Stock-Based
Awards, Covered Employee Annual Incentive Awards, and Nonemployee Director
Awards.

 

This Plan shall become effective upon the Effective Date (as defined in
Section 1.3) and shall remain in effect as provided in Section 1.3 hereof.

 

1.2          Purpose of the Plan. The purpose of this Plan is to provide a means
whereby Employees and Directors of the Company develop a sense of proprietorship
and personal involvement in the development and financial success of the
Company, and to encourage them to devote their best efforts to the business of
the Company, thereby advancing the interests of the Company and its
shareholders. A further purpose of this Plan is to provide a means through which
the Company may attract able individuals to become Employees or serve as
Directors of the Company and to provide a means whereby those individuals upon
whom the responsibilities of the successful administration and management of the
Company are of importance, can acquire and maintain stock ownership, thereby
strengthening their concern for the welfare of the Company.

 

1.3          Duration of the Plan. Following the adoption of the Plan by the
Board, the Plan shall become effective as of the Effective Date (as defined in
the Reorganization Plan), provided that the Reorganization Plan, which shall
include the adoption of the Plan, is approved by a majority of the amount of
Allowed Claims (within the meaning of the Reorganization Plan), within the
12-month period ending on the Effective Date. The Plan shall continue in effect,
subject to the right of the Board to terminate the Plan at any time pursuant to
Article 20, until all Shares subject to the Plan are delivered pursuant to the
Plan’s provisions and all restrictions on such Shares have lapsed; provided,
however, that no Award may be granted under the Plan more than 10 years after
the Effective Date. Notwithstanding the foregoing, no Incentive Stock Options
may be granted more than 10 years after the earlier of (a) adoption of this Plan
by the Board, or (b) the Effective Date.

 


ARTICLE 2. DEFINITIONS

 

Whenever used in this Plan, the following capitalized terms shall have the
meanings set forth below:

 

2.1                               “Affiliate” shall mean any corporation or
other entity (including, but not limited to, a partnership or a limited
liability company) that is affiliated with the Company through stock or equity
ownership or otherwise, and is designated as an Affiliate for purposes of this
Plan by the Committee.

 

--------------------------------------------------------------------------------


 

2.2                               “Award” means a Nonqualified Stock Option,
Incentive Stock Option, SAR, Restricted Stock Award, Restricted Stock Unit,
Performance Share, Performance Unit, Cash-Based Award, Other Stock-Based Award,
Covered Employee Annual Incentive Award, and Nonemployee Director Award granted
pursuant to the terms and conditions of the Plan.

 

2.3                               “Award Agreement” means either: (i) a written
agreement entered into by the Company and a Participant setting forth the terms
and provisions applicable to an Award granted under this Plan, or (ii) a written
or electronic statement issued by the Company to a Participant describing the
terms and provisions of such Award, including any amendment or modification
thereof. The Committee may provide for the use of electronic, internet or other
non-paper Award Agreements, and the use of electronic, internet or other
non-paper means for the acceptance thereof and actions thereunder by a
Participant.

 

2.4                               “Beneficial Owner” or “Beneficial Ownership”
shall have the meaning ascribed to such term in Rule 13d-3 promulgated under the
Exchange Act.

 

2.5                               “Board” means the Board of Directors of the
Company.

 

2.6                               “Cash-Based Awards” means an Award granted to
a Participant as described in Article 9.

 

2.7                               “Cause” shall have the meaning ascribed to
such term in a Participant’s Award Agreement.

 

2.8                               “Change of Control” means the occurrence of
any of the following events:

 

(a)                                  Any “person” (as that term is used in
Sections 13 and 14(d)(2) of the Securities Exchange Act of 1934 (“Exchange
Act”)) becomes the beneficial owner (as that term is used in Section 13(d) of
the Exchange Act), directly or indirectly, of fifty percent (50%) or more of the
Company’s capital stock entitled to vote in the election of directors;

 

(b)                                 Persons who on 60th day following the
Emergence Date constitute the Board (the “Emergence Directors”) cease for any
reason, including, without limitation, as a result of a tender offer, proxy
contest, merger or similar transaction, to constitute at least a majority
thereof, provided that any person who becomes a director of the Company
subsequent to the 60th day following the Emergence Date shall be considered an
Emergence Director if such person’s election or nomination for election was
approved by a vote of at least two-thirds (2/3) of the Emergence Directors; but
provided further that any such person whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of members of the Board or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board, including
by reason of agreement intended to avoid or settle any such actual or threatened
contest or solicitation, shall not be considered an Emergence Director;

 

(c)                                  Consummation of a reorganization, merger,
consolidation, sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”),

 

--------------------------------------------------------------------------------


 

in each case, unless, following such Business Combination, all or substantially
all of the individuals and entities who were the beneficial owners of
outstanding voting securities of the Company immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the company
resulting from such Business Combination (including, without limitation, a
company which, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the outstanding voting
securities of the Company; and

 

(d)                                 Approval by the shareholders of the Company
of a complete liquidation or dissolution of the Company.

 

2.9                               “Code” means the U.S. Internal Revenue Code of
1986, as amended from time to time. For purposes of this Plan, references to
sections of the Code shall be deemed to include references to any applicable
regulations thereunder and any successor or similar provision.

 

2.10                        “Committee” means the Compensation Committee of the
Board or a subcommittee thereof, or any other committee designated by the Board
to administer this Plan. The members of the Committee shall be appointed from
time to time by and shall serve at the discretion of the Board. If the Committee
does not exist or cannot function for any reason, the Board may take any action
under the Plan that would otherwise be the responsibility of the Committee,
except with respect to matters which under any applicable law, regulation or
rule, including any exemptive rule under Section 16 of the Exchange Act
(including Rule 16b-3 thereunder) or Code Section 162(m), are required to be
determined in the sole discretion of the Committee.

 

2.11                        “Company” means Mirant Corporation or any successor
entity.

 

2.12                        “Covered Employee” means any Employee who is or may
become a “Covered Employee,” as defined in Code Section 162(m), and who is
designated, either as an individual Employee or a member of a class of
Employees, by the Committee within the shorter of (i) ninety (90) days after the
beginning of the Performance Period, or (ii) twenty-five percent (25%) of the
Performance Period has elapsed, as a “Covered Employee” under this Plan for such
applicable Performance Period.

 

2.13                        “Covered Employee Annual Incentive Award” means an
Award granted to a Covered Employee as described in Article 13.

 

2.14                        “Director” means any individual who is a member of
the Board of Directors of the Company.

 

2.15                        “Dividend Equivalents” means the equivalent value
(in cash or Shares) of dividends that would otherwise be paid on the Shares
subject to an Award but that have not been issued or delivered, as described in
Article 15.

 

--------------------------------------------------------------------------------


 

2.16                        “Employee” means any person designated as an
employee of the Company, its Affiliates, and/or Subsidiaries on the payroll
records thereof. An Employee shall not include any individual during any period
he or she is classified or treated by the Company, its Affiliates, and/or
Subsidiaries as an independent contractor, a consultant, or any employee of an
employment, consulting, or temporary agency or any other entity other than the
Company, its Affiliates, and/or Subsidiaries without regard to whether such
individual is subsequently determined to have been, or is subsequently
retroactively reclassified as a common-law employee of the Company, its
Affiliates, and/or Subsidiaries during such period. As further outlined in
Section 16.2, for purposes of this Plan, upon approval by the Committee, the
term Employee may also include Employees that have been terminated from the
Company subsequent to being granted an Award under the Plan.

 

2.17                        “Exchange Act” means the Securities Exchange Act of
1934, as it may be amended from time to time.

 

2.18                        “Extraordinary Items” means (i) extraordinary,
unusual, and/or nonrecurring items of gain or loss; (ii) gains or losses on the
disposition of a business; (iii) changes in tax or accounting regulations or
laws; or (iv) the effect of a merger or acquisition, all of which must be
identified in the audited financial statements, including footnotes, or
Management Discussion and Analysis section of the Company’s annual report.

 

2.19                        “Exercise Price” means the price at which a Share
may be purchased by a Participant pursuant to an Option.

 

2.20                        “Fair Market Value” or “FMV” means the opening,
closing, actual, high, or low selling prices of a Share reported on the
principal exchange on which the Shares are then listed or admitted for trading,
on the applicable date (or, if the Shares were not traded on such date, then on
the last preceding date on which the Shares were traded), the preceding trading
day or an average of trading days during a specified period within 30 days
before and 30 days after the applicable date, provided that the commitment to
grant the Award based on such average of trading days is irrevocable before the
beginning of such specified period, as determined by the Committee in its
discretion. Unless the Committee determines otherwise and specifies in the Award
Agreement, the closing price of a Share reported on the principal exchange on
which the Shares are listed or admitted for trading on the applicable date, or,
if the Shares were not traded on such date, then on the most recent date on
which Shares were traded, shall be used for purposes of applying the immediately
preceding sentence. If the Shares are traded over the counter at the time as of
which a determination of its Fair Market Value is required to be made hereunder,
its Fair Market Value shall be deemed to be equal to the average between the
reported high and low selling prices, closing bid and asked prices, or opening
and closing prices of a Share on the applicable date (or, if such prices are not
reported for such date, then on the last preceding date for which such prices
were reported, or, if the Shares were not traded on such date, then on the last
preceding date on which the Shares were traded), as determined by the Committee
in its discretion.  In the event Shares are not publicly traded at the time as
of which a determination of their value is required to be made hereunder, the
determination of their Fair Market Value shall be made by the Committee in such
manner through the reasonable application of such reasonable valuation method as
it

 

--------------------------------------------------------------------------------


 

deems appropriate. Such definition(s) of Fair Market Value shall be specified in
each Award Agreement and may differ depending on whether Fair Market Value is in
reference to the grant, exercise, vesting, settlement, or payout of an Award.
The basis for determining FMV shall be consistently used as determined by the
Committee; in addition, if an average of trading days is used to determine FMV
pursuant to the first sentence of this Section 2.20, such valuation method shall
be used consistently for grants of NQSOs and SARs under the plan and such types
of awards under similar programs of the Company.  Notwithstanding the foregoing
to the contrary, for purposes of the Exercise Price of any ISO, FMV shall be
determined consistent with Code Section 422.  In each case, the Committee shall
determine Fair Market Value in a manner that satisfies the requirements of Code
Section 409A, and shall apply the definition of Fair Market Value consistently
to the extent required by Code Section 409A.

 

2.21                        “Freestanding SAR” means an SAR that is granted
independently of any Option, as described in Article 7.

 

2.22                        “Grant Price” means the price established at the
time of grant of an SAR pursuant to Article 7, used to determine whether there
is any payment due upon exercise of the SAR.

 

2.23                        “Incentive Stock Option” or “ISO” means an Option to
purchase Shares granted under Article 6 to an Employee and that is designated as
an Incentive Stock Option and that is intended to meet the requirements of Code
Section 422, or any successor provision.

 

2.24                        “Insider” means an individual who is, on the
relevant date, an officer or Director of the Company, or a more than ten percent
(10%) Beneficial Owner of any class of the Company’s equity securities that is
registered pursuant to Section 12 of the Exchange Act, as determined by the
Board in accordance with Section 16 of the Exchange Act.

 

2.25                        “Nonemployee Director” means a Director who is not
an Employee.

 

2.26                        “Nonemployee Director Award” means any Award
granted, whether singly, in combination, or in tandem, to a Participant who is a
Nonemployee Director pursuant to such applicable terms, conditions, and
limitations as the Board or Committee may establish in accordance with this
Plan.

 

2.27                        “Nonqualified Stock Option” or “NQSO” means an
Option to purchase Shares granted to a Participant under the Plan in accordance
with the terms and conditions set forth in Article 6 where such option is not
intended to meet the requirements of Section 422 of the Code or otherwise does
not meet such requirements.

 

2.28                        “Notice” means notice provided by the Participant to
the Company in a manner prescribed by the Committee.

 

2.29                        “Option” means a right to purchase a Share granted
to a Participant under the Plan in accordance with the terms and conditions set
forth in Article 6. Options may be either ISOs or NQSOs.

 

--------------------------------------------------------------------------------


 

2.30                        “Other Stock-Based Awards” means an equity-based or
equity-related Award not otherwise described by the terms of this Plan, granted
in accordance with the terms and conditions set forth in Article 10.

 

2.31                        “Participant” means any eligible individual as set
forth in Article 5 to whom an Award is granted.

 

2.32                        “Performance-Based Compensation” means compensation
under an Award that is intended to satisfy the requirements of Code
Section 162(m) for certain performance-based compensation paid to Covered
Employees. Notwithstanding the foregoing, nothing in this Plan shall be
construed to mean that an Award which does not satisfy the requirements for
performance-based compensation under Code Section 162(m) does not constitute
performance-based compensation for other purposes, including Code Section 409A.

 

2.33                        “Performance Measure” means measures as described in
Article 12 on which the performance goals are based and which are approved by
the Company’s shareholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.

 

2.34                        “Performance Period” means the period of time during
which the performance goals must be met in order to determine the degree of
payout and/or vesting with respect to an Award.

 

2.35                        “Performance Share” means an Award granted to a
Participant under the Plan in accordance with the terms and conditions set forth
in Article 9, denominated in Shares, the value of which at the time it is
payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.

 

2.36                        “Performance Unit” means an Award granted to a
Participant under the Plan in accordance with the terms and conditions set forth
in Article 9, denominated in units, the value of which at the time it is payable
is determined as a function of the extent to which corresponding performance
criteria have been achieved.

 

2.37                        “Period of Restriction” means the period when
Restricted Stock or Restricted Stock Units are subject to a substantial risk of
forfeiture (based on the passage of time, the achievement of performance goals,
or upon the occurrence of other events as determined by the Committee, in its
discretion), as provided in Article 8.

 

2.38                        “Person” shall have the meaning ascribed to such
term in Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and
14(d) thereof, including a “group” as defined in Section 13(d) thereof.

 

2.39                        “Plan” means the Mirant Corporation 2005 Omnibus
Incentive Plan.

 

2.40                        “Plan Year” means any calendar year.

 

--------------------------------------------------------------------------------


 

2.41                        “Reorganization Plan” means the certain Joint
Chapter 11 Plan of Reorganization, filed September 30, 2005, for the Company and
its affiliated debtors, as amended and/or supplemented from time to time.

 

2.42                        “Restricted Stock” means an Award granted to a
Participant under the Plan in accordance with the terms and conditions set forth
in Article 8.

 

2.43                        “Restricted Stock Unit” means an Award, whose value
is equal to a Share, awarded under the Plan in accordance with the terms and
conditions set forth in Article 8.

 

2.44                        “SEC” means the Securities and Exchange Commission.

 

2.45                        “Service Vesting Award” means an Award, the vesting
of which is contingent solely on the continued service of the Participant as an
Employee or a Director.

 

2.46                        “Share” means a share of common stock of the
Company, $0.01 par value per share.

 

2.47                        “Stock Appreciation Right” or “SAR” means an Award
granted to a Participant under the Plan and in accordance with the terms and
conditions of Article 7. An SAR may be either a “Tandem SAR” or a “Freestanding
SAR,” as defined in Article 7.

 

2.48                        “Subsidiary” means any corporation or other entity,
whether domestic or foreign, in which the Company has or obtains, directly or
indirectly, a proprietary interest of more than twenty-five percent (25%) by
reason of stock ownership or otherwise.

 

2.49                        “Substitute Awards” means Awards granted or Shares
issued by the Company in assumption of, or in substitution or exchange for,
options or other awards previously granted, or the right or obligation to grant
future options or other awards, by a company acquired by the Company, its
Affiliates, and/or Subsidiaries, or with which the Company, its Affiliates,
and/or Subsidiaries combine.

 

2.50                        “Tandem SAR” means an SAR that is granted in
connection with a related Option pursuant to Article 7 herein, the exercise of
which shall require forfeiture of the right to purchase a Share under the
related Option (and when a Share is purchased under the Option, the Tandem SAR
shall similarly be canceled).

 


ARTICLE 3. ADMINISTRATION OF THE PLAN


 

3.1          General. The Committee shall be responsible for administering this
Plan, subject to this Article 3 and the other provisions of this Plan. The
Committee may employ attorneys, consultants, accountants, agents, and other
individuals, any of whom may be an Employee, and the Committee, the Company, and
its officers and Directors shall be entitled to rely upon the advice, opinions,
or valuations of any such individuals. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participants, the Company, and all other interested individuals.

 

3.2          Authority of the Committee. The Committee shall have full and
exclusive discretionary power to interpret the terms and the intent of this Plan
and any Award Agreement or other agreement

 

--------------------------------------------------------------------------------


 

or document ancillary to or in connection with this Plan, to determine
eligibility for Awards and to adopt such rules, regulations, forms, instruments,
and guidelines for administering this Plan as the Committee may deem necessary
or proper. Such authority shall include, but not be limited to, selecting Award
recipients, establishing all Award terms and conditions, including the terms and
conditions set forth in Award Agreements, granting Awards as an alternative to
or as the form of payment for grants or rights earned or due under compensation
plans or arrangements of the Company, and, subject to Article 20, adopting
modifications and amendments to this Plan or any Award Agreement, including,
without limitation, any that are necessary to comply with the laws of the
countries and other jurisdictions in which the Company, its Affiliates, and/or
Subsidiaries operate.

 

3.3          Delegation. The Committee may delegate to one or more of its
members or to one or more officers of the Company or to one or more agents or
advisors, such administrative duties or powers as it may deem advisable, and the
Committee or any individuals to whom it has delegated duties or powers as
aforesaid may employ one or more individuals to render advice with respect to
any responsibility the Committee or such individuals may have under this Plan.
The Committee may, by resolution, authorize one or more officers of the Company
to do one or both of the following on the same basis as can the Committee:
(a) designate Employees to be recipients of Awards; and (b) determine the size
of any such Awards; provided, however, (i) the Committee shall not delegate such
responsibilities to any such officer with respect to Awards granted to an
Employee who is considered an Insider; (ii) the resolution providing such
authorization sets forth the total number of Shares and Awards such officer(s)
may grant; and (iii) the officer(s) shall report periodically to the Committee
regarding the nature and scope of the Shares and Awards granted pursuant to the
authority delegated.

 


ARTICLE 4. SHARES SUBJECT TO THE PLAN


 

4.1          Number of Shares Available for Award. Subject to adjustment as
provided in Section 4.4 herein, the maximum number of Shares available for
issuance to Participants under this Plan (the “Share Authorization”) shall be
18,575,851 Shares.

 

Subject to the foregoing limit on the number of Shares that may be delivered in
the aggregate under the Plan, the maximum number of Shares that may be delivered
with respect to the following types of Awards shall be as follows:

 

(a)                                  The maximum number of Shares that may be
issued as ISOs shall be 5,000,000.

 

(b)                                 The maximum number of Shares that may be
issued to Nonemployee Directors shall be 2,500,000 Shares. A Nonemployee
Director may not be granted an Award covering more than 2,500,000 Shares in any
Plan Year, except that this annual limit on Nonemployee Director Awards shall be
increased to 5,000,000 Shares for any Nonemployee Director serving as Chairman
of the Board; provided, however, that in the Plan Year in which an individual is
first appointed or elected to the Board as a Nonemployee Director, such
individual may be granted an Award covering up to an additional 2,500,000
Shares.

 

4.2          Share Usage. Shares covered by an Award shall only be counted as
used to the extent they are actually issued. Any Shares related to Awards which
terminate by expiration, forfeiture, cancellation, or otherwise without the
issuance of such Shares, are settled in cash in lieu of Shares, or are exchanged
with the Committee’s permission, prior to the issuance of Shares, for Awards not
involving Shares, shall be available again for grant under this Plan. Moreover,
if the

 

--------------------------------------------------------------------------------


 

exercise price of an Option is satisfied by delivering Shares to the Company
(whether by actual delivery or by attestation), only the net number of Shares
actually issued by the Company shall be considered for purposes of determining
the number of Shares remaining available for issuance pursuant to Awards granted
under the Plan. Shares withheld from an Option or other Award to satisfy minimum
tax withholding requirements will again be available for issuance pursuant to
Awards granted under the Plan, but Shares delivered by a Participant (whether by
actual delivery or by attestation) to satisfy tax withholding requirements shall
not be added back to the number of Shares available for issuance under the Plan.
If an SAR is exercised, only the number of Shares issued, net of the Shares
tendered, if any, will be deemed delivered for purposes of determining the
maximum number of Shares available for delivery under this Plan. The Shares
available for issuance under this Plan may be authorized and unissued Shares or
treasury Shares.

 

4.3          Annual Award Limits. Unless and until the Committee determines that
an Award to a Covered Employee shall not be designed to qualify as
Performance-Based Compensation, the following limits (each an “Annual Award
Limit” and, collectively, “Annual Award Limits”) shall apply to grants of such
Awards under this Plan:

 

(a)                                  Options: The maximum aggregate number of
Shares subject to Options granted in any one Plan Year to any one Participant
shall be 5,000,000.

 

(b)                                 SARs: The maximum number of Shares subject
to Stock Appreciation Rights granted in any one Plan Year to any one Participant
shall be 5,000,000.

 

(c)                                  Restricted Stock or Restricted Stock Units:
The maximum aggregate grant with respect to Awards of Restricted Stock or
Restricted Stock Units in any one Plan Year to any one Participant shall be
5,000,000 Shares.

 

(d)                                 Performance Shares or Performance Units: The
maximum aggregate grant with respect to Awards of Performance Shares made in any
Plan Year to any one Participant shall be 5,000,000 Shares. The maximum
aggregate amount awarded with respect to Performance Units made in any Plan Year
to any one Participant shall not exceed the value of 5,000,000 Shares.

 

(e)                                  Cash-Based Awards: The maximum aggregate
amount awarded with respect to Cash-Based Awards made in any Plan Year to any
one Participant shall not exceed $20,000,000.

 

(f)                                    Other Stock-Based Awards. The maximum
aggregate grant with respect to Other Stock-Based Awards made in any one Plan
Year to any one Participant shall be 5,000,000 Shares.

 

(g)                                 Covered Employee Annual Incentive Award. The
maximum aggregate amount awarded with respect to Covered Employee Annual
Incentive Awards made in any Plan Year to a Covered Employee shall not exceed $6
million dollars.

 

4.4          Adjustments in Authorized Shares. In the event of any corporate
event or transaction (including, but not limited to, a change in the Shares of
the Company or the capitalization of the Company) such as a merger,
consolidation, reorganization, recapitalization, separation, stock

 

--------------------------------------------------------------------------------


 

dividend, stock split, reverse stock split, split up, spin-off, or other
distribution of stock or property of the Company, combination of Shares,
exchange of Shares, dividend in kind, or other like change in capital structure
or distribution (other than normal cash dividends) to shareholders of the
Company, or any similar corporate event or transaction, the Committee, in its
sole discretion, in order to prevent dilution or enlargement of Participants’
rights under this Plan, shall substitute or adjust, as applicable, the number
and kind of Shares that may be issued under this Plan or under particular forms
of Awards, the number and kind of Shares subject to outstanding Awards, the
Exercise Price or Grant Price applicable to outstanding Awards, the Annual Award
Limits, and other value determinations applicable to outstanding Awards.

 

The Committee, in its sole discretion, may also make appropriate adjustments in
the terms of any Awards under this Plan to reflect or related to such changes or
distributions and to modify any other terms of outstanding Awards, including
modifications of performance goals and changes in the length of Performance
Periods, subject to the requirements of Article 12 in the case of Awards
intended to qualify as Performance-Based Compensation. The Committee shall not
make any adjustment pursuant to this Section 4.4 that would cause an Award that
is otherwise exempt from Code Section 409A to become subject to Section 409A; or
that would cause an Award that is subject to Code Section 409A to fail to
satisfy the requirements of Section 409A.  The determination of the Committee as
to the foregoing adjustments, if any, shall be conclusive and binding on
Participants under this Plan.

 

Subject to the provisions of Article 20, without affecting the number of Shares
reserved or available hereunder, the Committee may authorize the issuance or
assumption of benefits under this Plan in connection with any merger,
consolidation, acquisition of property or stock, or reorganization upon such
terms and conditions as it may deem appropriate, subject to compliance with the
ISO rules under Code Section 422 and deferred compensation rules under Code
Section 409A, where applicable.

 

4.5          Substitute Awards. Any Shares delivered upon exercise or
satisfaction of Substitute Awards shall not reduce the Shares available for
delivery under the Plan; provided, however, that the maximum number of Shares
that may be delivered pursuant to Incentive Stock Options granted under the Plan
shall be the number of Shares set forth in Section 4.1(a), as adjusted pursuant
to Section 4.4.

 


ARTICLE 5. ELIGIBILITY AND PARTICIPATION


 

5.1          Eligibility. Individuals eligible to participate in this Plan
include all Employees and Directors.

 

5.2          Actual Participation. Subject to the provisions of this Plan, the
Committee may, from time to time, select from all eligible individuals, those
individuals to whom Awards shall be granted and shall determine, in its sole
discretion, the nature of any and all terms permissible by law and the amount of
each Award.

 

5.3          Nonemployee Director Awards. Each Director shall be eligible to
receive Nonemployee Director Awards, all in accordance with the terms and
conditions of the Plan, provided that, as of the grant date of such a
Nonemployee Director Award, such Director is not an Employee of the Company.

 

--------------------------------------------------------------------------------


 


ARTICLE 6. STOCK OPTIONS

 

6.1          Grant of Options. Subject to the terms and provisions of this Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Committee, in
its sole discretion; provided that ISOs may be granted only to eligible
Employees of the Company or of any parent or subsidiary corporation (as
permitted under Code Section 422). However, if a Participant provides services
to an Affiliate and/or Subsidiary and not to the Company, the Participant may be
granted an Option only to the extent that the Company qualifies as a “service
recipient” with respect to the Participant for purposes of Code Section 409A;
provided that such definition of “service recipient” shall be determined by
(a) applying Code Section 1563(a)(1), (2) and (3), for purposes of determining a
controlled group of corporations under Code Section 414(b), using the language
“at least 50 percent” instead of “at least 80 percent” each place it appears in
Code Section 1563(a)(1), (2) and (3), and by applying Treasury Regulations
Section 1.414(c)-2, for purposes of determining trades or businesses (whether or
not incorporated) that are under common control for purposes of Code
Section 414(c), using the language “at least 50 percent” instead of “at least 80
percent” each place it appears in Treasury Regulations Section 1.414(c)-2, and
(b) where the use of Shares with respect to the grant of an Option to such a
Participant is based upon legitimate business criteria, by applying Code
Section 1563(a)(1), (2) and (3), for purposes of determining a controlled group
of corporations under Code Section 414(b), using the language “at least 20
percent” instead of “at least 80 percent” at each place it appears in Code
Section 1563(a)(1), (2) and (3), and by applying Treasury Regulations
Section 1.414(c)-2, for purposes of determining trades or businesses (whether or
not incorporated) that are under common control for purposes of Code
Section 414(c), using the language “at least 20 percent” instead of “at least 80
percent” at each place it appears in Treasury Regulations Section 1.414(c)-2.

 

6.2          Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Exercise Price, the maximum duration of the
Option, the number of Shares to which the Option pertains, the conditions upon
which an Option shall become vested and exercisable, and such other provisions
as the Committee shall determine which are not inconsistent with the terms of
this Plan. The Award Agreement also shall specify whether the Option is intended
to be an ISO or a NQSO.

 

6.3          Exercise Price. The Exercise Price for each grant of an Option
under this Plan shall be determined by the Committee, in its discretion, and
shall be specified in the Award Agreement; provided, however, the Exercise Price
on the date of grant must be at least equal to one hundred percent (100%) of the
FMV of the Shares on the date of grant.

 

6.4          Term of Options. Each Option granted to a Participant shall expire
at such time as the Committee shall determine at the time of grant; provided,
however, no Option shall be exercisable later than the tenth (10th) anniversary
date of its grant. Notwithstanding the foregoing, for Nonqualified Stock Options
granted to Participants outside the United States, the Committee has the
authority to grant Nonqualified Stock Options that have a term greater than ten
(10) years.

 

6.5          Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.

 

--------------------------------------------------------------------------------


 

6.6          Payment. Options granted under this Article 6 shall be exercised by
the delivery of a Notice of exercise to the Company or an agent designated by
the Company in a form specified or accepted by the Committee, or by complying
with any alternative procedures which may be authorized by the Committee,
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares.

 

A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Exercise Price. The Exercise Price of any
Option shall be payable to the Company in full either: (a) in cash or its
equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the Exercise Price prior to their tender to satisfy the
Exercise Price if acquired under this Plan or any other compensation plan
maintained by the Company or have been purchased on the open market); (c) by a
combination of (a) and (b); or (d) any other method approved or accepted by the
Committee in its sole discretion, including, without limitation, if the
Committee so determines, a cashless (broker-assisted) exercise.

 

Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).

 

Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.

 

6.7          Restrictions on Share Transferability. The Committee may impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any blue sky or
state or non-U.S. securities laws applicable to such Shares.

 

6.8          Termination of Employment or Directorship. Each Participant’s Award
Agreement shall set forth the extent to which the Participant shall have the
right to exercise the Option following termination of the Participant’s
employment or provision of services to the Company, its Affiliates, and/or its
Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Options issued
pursuant to this Article 6, and may reflect distinctions based on the reasons
for termination.

 

6.9          Notification of Disqualifying Disposition. If any Participant shall
make any disposition of Shares issued pursuant to the exercise of an ISO under
the circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) days thereof.

 

--------------------------------------------------------------------------------


 


ARTICLE 7. STOCK APPRECIATION RIGHTS

 

7.1          Grant of SARs. Subject to the terms and conditions of this Plan,
SARs may be granted to Participants at any time and from time to time as shall
be determined by the Committee. The Committee may grant Freestanding SARs,
Tandem SARs, or any combination of these forms of SARs. However, if a
Participant provides services to an Affiliate and/or Subsidiary and not to the
Company, the Participant may be granted an SAR only to the extent that the
Company qualifies as a “service recipient” with respect to the Participant for
purposes of Code Section 409A; provided that such definition of “service
recipient” shall be determined by (a) applying Code Section 1563(a)(1), (2) and
(3), for purposes of determining a controlled group of corporations under Code
Section 414(b), using the language “at least 50 percent” instead of “at least 80
percent” each place it appears in Code Section 1563(a)(1), (2) and (3), and by
applying Treasury Regulations Section 1.414(c)-2, for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Code Section 414(c), using the language “at least 50 percent”
instead of “at least 80 percent” each place it appears in Treasury Regulations
Section 1.414(c)-2, and (b) where the use of Shares with respect to the grant of
a SAR to such a Participant is based upon legitimate business criteria, by
applying Code Section 1563(a)(1), (2) and (3), for purposes of determining a
controlled group of corporations under Code Section 414(b), using the language
“at least 20 percent” instead of “at least 80 percent” at each place it appears
in Code Section 1563(a)(1), (2) and (3), and by applying Treasury Regulations
Section 1.414(c)-2, for purposes of determining trades or businesses (whether or
not incorporated) that are under common control for purposes of Code
Section 414(c), using the language “at least 20 percent” instead of “at least 80
percent” at each place it appears in Treasury Regulations Section 1.414(c)-2.

 

Subject to the terms and conditions of this Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of this Plan, in determining the
terms and conditions pertaining to such SARs.

 

The Grant Price for each grant of a Freestanding SAR shall be determined by the
Committee and shall be specified in the Award Agreement; provided, however, the
Grant Price on the date of grant must be at least equal to one hundred percent
(100%) of the FMV of the Shares on the date of grant. The Grant Price of Tandem
SARs shall be equal to the Exercise Price of the related Option.

 

7.2          SAR Agreement. Each SAR Award shall be evidenced by an Award
Agreement that shall specify the Grant Price, the term of the SAR, and such
other provisions as the Committee shall determine.

 

7.3          Term of SAR. The term of an SAR granted under this Plan shall be
determined by the Committee, in its sole discretion, and except as determined
otherwise by the Committee and specified in the SAR Award Agreement, no SAR
shall be exercisable later than the tenth (10th) anniversary date of its grant.
Notwithstanding the foregoing, for SARs granted to Participants outside the
United States, the Committee has the authority to grant SARs that have a term
greater than ten (10) years.

 

7.4          Exercise of Freestanding SARs. Freestanding SARs may be exercised
upon whatever terms and conditions the Committee, in its sole discretion,
imposes.

 

--------------------------------------------------------------------------------


 

7.5.         Exercise of Tandem SARs. Tandem SARs may be exercised for all or
part of the Shares subject to the related Option upon the surrender of the right
to exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.

 

Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an ISO: (a) the Tandem SAR will
expire no later than the expiration of the underlying ISO; (b) the value of the
payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the excess of the Fair Market Value of the Shares subject to
the underlying ISO at the time the Tandem SAR is exercised over the Exercise
Price of the underlying ISO; and (c) the Tandem SAR may be exercised only when
the Fair Market Value of the Shares subject to the ISO exceeds the Exercise
Price of the ISO.

 

7.6          Settlement of SAR Amount. Upon the exercise of an SAR, a
Participant shall be entitled to receive payment from the Company in an amount
determined by multiplying:

 

(a)                                  The excess of the Fair Market Value of a
Share on the date of exercise over the Grant Price; by

 

(b)                                 The number of Shares with respect to which
the SAR is exercised.

 

The payment upon SAR exercise shall be in Shares or cash, as determined by the
Committee.

 

7.7          Termination of Employment or Directorship. Each Award Agreement
shall set forth the extent to which the Participant shall have the right to
exercise the SAR following termination of the Participant’s employment with or
provision of services to the Company, its Affiliates, and/or its Subsidiaries,
as the case may be. Such provisions shall be determined in the sole discretion
of the Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all SARs issued pursuant to this Plan,
and may reflect distinctions based on the reasons for termination.

 

7.8          Other Restrictions. The Committee shall impose such other
conditions and/or restrictions on any Shares received upon exercise of an SAR
granted pursuant to this Plan as it may deem advisable or desirable. These
restrictions may include, but shall not be limited to, a requirement that the
Participant hold the Shares received upon exercise of an SAR for a specified
period of time.

 


ARTICLE 8. RESTRICTED STOCK AND RESTRICTED STOCK UNITS


 

8.1          Grant of Restricted Stock or Restricted Stock Units. Subject to the
terms and provisions of this Plan, the Committee, at any time and from time to
time, may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the date of grant.

 

8.2          Restricted Stock or Restricted Stock Unit Award Agreement. Each
Restricted Stock and/or Restricted Stock Unit grant shall be evidenced by an
Award Agreement that shall specify the Period(s) of Restriction, the number of
Shares of Restricted Stock or the number of Restricted Stock Units granted, and
such other provisions as the Committee shall determine.

 

--------------------------------------------------------------------------------


 

8.3          Other Restrictions. The Committee shall impose such other
conditions and/or restrictions on any Shares of Restricted Stock or Restricted
Stock Units granted pursuant to this Plan as it may deem advisable including,
without limitation, a requirement that Participants pay a stipulated purchase
price for each Share of Restricted Stock or each Restricted Stock Unit,
restrictions based upon the achievement of specific performance goals,
time-based restrictions on vesting following the attainment of the performance
goals, time-based restrictions, and/or restrictions under applicable laws or
under the requirements of any stock exchange or market upon which such Shares
are listed or traded, or holding requirements or sale restrictions placed on the
Shares by the Company upon vesting of such Restricted Stock or Restricted Stock
Units.

 

To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse.

 

Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion shall determine.

 

8.4          Certificate Legend. In addition to any legends placed on
certificates pursuant to Section 8.3, each certificate representing Shares of
Restricted Stock granted pursuant to this Plan may bear a legend such as the
following or as otherwise determined by the Committee in its sole discretion:

 

The sale or transfer of Shares of stock represented by this certificate, whether
voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the Mirant Corporation 2005 Omnibus
Incentive Plan, and in the associated Award Agreement. A copy of this Plan and
such Award Agreement may be obtained from Mirant Corporation.

 

8.5          Voting Rights. Unless otherwise determined by the Committee and set
forth in a Participant’s Award Agreement, to the extent permitted or required by
law, as determined by the Committee, Participants holding Shares of Restricted
Stock granted hereunder may be granted the right to exercise full voting rights
with respect to those Shares during the Period of Restriction. A Participant
shall have no voting rights with respect to any Restricted Stock Units granted
hereunder.

 

8.6          Termination of Employment or Directorship. Each Award Agreement
shall set forth the extent to which the Participant shall have the right to
retain Restricted Stock and/or Restricted Stock Units following termination of
the Participant’s employment with or provision of services to the Company, its
Affiliates, and/or its Subsidiaries, as the case may be. Such provisions shall
be determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with each Participant, need not be uniform among
all Shares of Restricted Stock or Restricted Stock Units issued pursuant to this
Plan, and may reflect distinctions based on the reasons for termination.

 

8.7          Section 83(b) Election. The Committee may provide in an Award
Agreement that the Award of Restricted Stock is conditioned upon the Participant
making or refraining from making an election with respect to the Award under
Code Section 83(b). If a Participant makes an election

 

--------------------------------------------------------------------------------


 

pursuant to Code Section 83(b) concerning a Restricted Stock Award, the
Participant shall be required to file promptly a copy of such election with the
Company.

 

8.8          Compliance With Section 409A.  Unless the Committee provides
otherwise in an Award Agreement, each Restricted Stock Unit shall be paid in
full to the Participant no later than the 15th day of the third month after the
end of the first calendar year in which the Restricted Stock Unit is no longer
subject to a “substantial risk of forfeiture” within the meaning of Code
Section 409A.  If the Committee provides in an Award Agreement that a Restricted
Stock Unit is intended to be subject to Code Section 409A, the Award Agreement
shall include terms that are designed to satisfy the requirements of
Section 409A.

 


ARTICLE 9. PERFORMANCE UNITS, PERFORMANCE SHARES AND CASH-BASED AWARDS

 

9.1          Grant of Performance Units, Performance Shares, and Cash-Based
Awards. Subject to the terms and provisions of this Plan, the Committee, at any
time and from time to time, may grant Performance Units, Performance Shares,
and/or Cash-Based Awards to Participants in such amounts and upon such terms as
the Committee shall determine.

 

9.2          Value of Performance Units, Performance Shares, and Cash-Based
Awards. Each Performance Unit shall have an initial value that is established by
the Committee at the time of grant. Each Performance Share shall have an initial
value equal to the Fair Market Value of a Share on the date of grant. Each
Cash-Based Award shall have a value as determined by the Committee. The
Committee shall set performance goals in its discretion which, depending on the
extent to which they are met, will determine the value and/or number of
Performance Units, Performance Shares or Cash-Based Awards that will be paid out
to the Participant.

 

9.3          Earning of Performance Units, Performance Shares and Cash-Based
Awards. Subject to the terms of this Plan, after the applicable Performance
Period has ended, the holder of Performance Units, Performance Shares or
Cash-Based Awards shall be entitled to receive payout on the value and number of
Performance Units, Performance Shares or Cash-Based Awards earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals have been achieved.

 

9.4          Form and Timing of Payment of Performance Units, Performance
Shares, and Cash-Based Awards. Payment of earned Performance Units, Performance
Shares or Cash-Based Awards shall be as determined by the Committee and as
evidenced in the Award Agreement. Subject to the terms of this Plan, the
Committee, in its sole discretion, may pay earned Performance Units, Performance
Shares or Cash-Based Awards in the form of cash or in Shares (or in a
combination thereof) equal to the value of the earned Performance Units,
Performance Shares, or Cash-Based Awards as soon as practicable after the end of
the Performance Period and following the Committee’s determination of actual
performance against the Performance Measures and related goals established by
the Committee. Any Shares may be granted subject to any restrictions deemed
appropriate by the Committee. The determination of the Committee with respect to
the form of payout of such Awards shall be set forth in the Award Agreement
pertaining to the grant of the Award.

 

9.5          Termination of Employment or Directorship. Each Award Agreement
shall set forth the extent to which the Participant shall have the right to
retain Performance Units, Performance Shares, and/or Cash-Based Awards following
termination of the Participant’s employment with or

 

--------------------------------------------------------------------------------


 

provision of services to the Company, its Affiliates, and/or its Subsidiaries,
as the case may be. Such provisions shall be determined in the sole discretion
of the Committee, shall be included in the Award Agreement entered into with
each Participant, need not be uniform among all Awards of Performance Units,
Performance Shares, or Cash-Based Awards issued pursuant to this Plan, and may
reflect distinctions based on the reasons for termination.

 

9.6          Compliance With Section 409A.  Unless the Committee provides
otherwise in an Award Agreement, each Performance Share or Performance Unit
shall be paid in full to the Participant no later than the 15th day of the third
month after the end of the first calendar year in which the Performance Share or
Performance Unit is no longer subject to a “substantial risk of forfeiture”
within the meaning of Code Section 409A.  If the Committee provides in an Award
Agreement that a Performance Share or Performance Unit is intended to be subject
to Code Section 409A, the Award Agreement shall include terms that are designed
to satisfy the requirements of Section 409A.

 


ARTICLE 10. OTHER STOCK-BASED AWARDS

 

10.1        Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions, as the Committee shall
determine. Such Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.

 

10.2        Value of Other Stock-Based Awards. Each Other Stock-Based Award
shall be expressed in terms of Shares or units based on Shares, as determined by
the Committee. The Committee may establish performance goals in its discretion.
If the Committee exercises its discretion to establish performance goals, the
number and/or value of Other Stock-Based Awards that will be paid out to the
Participant will depend on the extent to which the performance goals are met.

 

10.3        Payment of Other Stock-Based Awards. Payment, if any, with respect
to an Other Stock-Based Award shall be made in accordance with the terms of the
Award, in cash or Shares as the Committee determines.

 

10.4        Termination of Employment or Directorship. The Committee shall
determine the extent to which the Participant shall have the right to receive
Other Stock-Based Awards following termination of the Participant’s employment
with or provision of services to the Company, its Affiliates, and/or its
Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, such provisions may be included in an Award
Agreement entered into with each Participant, but need not be uniform among all
Awards of Other Stock-Based Awards issued pursuant to this Plan, and may reflect
distinctions based on the reasons for termination.

 

10.6        Compliance With Section 409A.  Unless the Committee provides
otherwise in an Award Agreement, each Cash-Based Award or Other Stock-Based
Award shall be paid in full to the Participant no later than the 15th day of the
third month after the end of the first calendar year in which the Cash-Based
Award or Other Stock-Based Award is no longer subject to a “substantial risk of
forfeiture” within the meaning of Code Section 409A.  If the Committee provides
in an Award Agreement that a Cash-Based Award or Other Stock-Based Award is
intended to be subject to Code

 

--------------------------------------------------------------------------------


 

Section 409A, the Award Agreement shall include terms that are designed to
satisfy the requirements of Section 409A.

 


ARTICLE 11. TRANSFERABILITY OF AWARDS


 

11.1        Transferability of Incentive Stock Options. No ISO granted under
this Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Further, all ISOs granted to a Participant under Article 6 shall be exercisable
during his or her lifetime only by such Participant.

 

11.2        All Other Awards. Except as otherwise provided in a Participant’s
Award Agreement or otherwise determined at any time by the Committee, no Award
granted under this Plan may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution; provided that the Board or Committee may permit
further transferability, on a general or a specific basis, and may impose
conditions and limitations on any permitted transferability, subject to
Section 11.1. Further, except as otherwise provided in a Participant’s Award
Agreement or otherwise determined at any time by the Committee, or unless the
Board or Committee decides to permit further transferability, subject to
Section 11.1, all Awards granted to a Participant under this Plan shall be
exercisable during his or her lifetime only by such Participant. With respect to
those Awards (other than ISOs), if any, that are permitted to be transferred to
another individual, references in this Plan to exercise or payment related to
such Awards by or to the Participant shall be deemed to include, as determined
by the Committee, the Participant’s permitted transferee.

 


ARTICLE 12. PERFORMANCE MEASURES


 

12.1        Performance Measures. The objective performance goals upon which the
payment or vesting of an Award to a Covered Employee that is intended to qualify
as Performance-Based Compensation shall be limited to the following Performance
Measures:

 

(a)                                  Net earnings or net income (before or after
taxes);

(b)                                 Earnings per share;

(c)                                  Net sales or revenue;

(d)                                 Net operating profit;

(e)                                  Return measures (including return on
assets, capital, invested capital, equity, sales, or revenue);

(f)                                    Cash flow (including, but not limited to,
operating cash flow, free cash flow, cash flow return on equity, and cash flow
return on investment);

(g)                                 Earnings before or after taxes, interest,
depreciation, and/or amortization;

(h)                                 Gross or operating margins;

(i)                                     Productivity ratios;

(j)                                     Share price (including, but not limited
to, growth measures and total shareholder return);

(k)                                  Expenses;

(l)                                     Margins;

(m)                               Operating efficiency;

(n)                                 Market share;

(o)                                 Customer satisfaction;

(p)                                 Working capital; and

 

--------------------------------------------------------------------------------


 

(q)                                 Economic value added or EVA® (net operating
profit after tax minus the sum of capital multiplied by the cost of capital).

 

Such performance goals shall be established by the Committee within the time
period prescribed by, and shall otherwise comply with the requirements of, Code
Section 162(m)(4)(C), or any successor provision thereto, and the regulations
thereunder, for performance-based compensation, and may be set forth in the
applicable Award Agreement.  Any Performance Measure(s) may be used to measure
the performance of the Company, its Affiliates, and/or Subsidiaries as a whole
or any business unit of the Company, its Affiliates, and/or Subsidiaries or any
combination thereof, as the Committee may deem appropriate, or any of the above
Performance Measures as compared to the performance of a group of comparator
companies, or published or special index that the Committee, in its sole
discretion, deems appropriate, or the Company may select Performance Measure (j)
above as compared to various stock market indices. The Committee also has the
authority to provide for accelerated vesting of any Award based on the
achievement of performance goals pursuant to the Performance Measures specified
in this Article 12.

 

12.2        Evaluation of Performance.  Notwithstanding any other provision of
this Plan, payment or vesting of any such Award shall not be made until the
Committee certifies in writing that the applicable performance goals and any
other material terms of such Award were in fact satisfied, except as otherwise
provided in Section 12.3.  The Committee may provide in any such Award that any
evaluation of performance may include or exclude any of the following events
that occurs during a Performance Period: (a) asset write-downs, (b) litigation
or claim judgments or settlements, (c) the effect of changes in tax laws,
accounting principles, or other laws or provisions affecting reported results,
(d) any reorganization and restructuring programs, (e) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to shareholders
for the applicable year, (f) acquisitions or divestitures, and (g) foreign
exchange gains and losses. To the extent such inclusions or exclusions affect
Awards to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.

 

12.3        Adjustment of Performance-Based Compensation. Awards that are
intended to qualify as Performance-Based Compensation may not be adjusted
upward. The Committee shall retain the discretion to adjust such Awards
downward, either on a formula or discretionary basis or any combination, as the
Committee determines.

 

12.4        Committee Discretion. In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Measures without obtaining shareholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
shareholder approval. In addition, in the event that the Committee determines
that it is advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting of such Awards on
performance measures other than those set forth in Section 12.1.

 

--------------------------------------------------------------------------------


 


ARTICLE 13. COVERED EMPLOYEE ANNUAL INCENTIVE AWARD

 

The Committee may designate Covered Employees who are eligible to receive an
annual incentive award with respect to any Plan Year based on the attainment of
certain goals, which may determine the degree of the payout and/or vesting which
are designed to qualify for the Performance-Based Exception. The performance
measure(s) to be used for purposes of determining a Covered Employees annual
incentive award shall be selected from the list provided in Article 12 of this
Plan. The provisions, including but not limited to the evaluation of performance
and adjustment provisions set forth in Article 12 of this Plan, shall also be
applicable to any Covered Employee Annual Incentive Award.

 


ARTICLE 14. NONEMPLOYEE DIRECTOR AWARDS

 

Nonemployee Directors may only be granted Awards under the Plan in accordance
with this Article 14 and which shall not be subject to management’s discretion.
From time to time, the Board shall set the amount(s) and type(s) of equity
awards that shall be granted to all Nonemployee Directors on a periodic,
nondiscriminatory basis pursuant to the Plan, as well as any additional
amount(s), if any, to be awarded, also on a periodic, nondiscriminatory basis,
based on each of the following: the number of committees of the Board on which a
Nonemployee Director serves, service of a Nonemployee Director as the chair of a
Committee of the Board, service of a Nonemployee Director as Chairman of the
Board, or the first selection or appointment of an individual to the Board as a
Nonemployee Director. Subject to the limits set forth in Section 4.1(b) and the
foregoing, the Board shall grant such Awards to Nonemployee Directors and any
Nonemployee Chairman of the Board, and grant new Nonemployee Director Awards, as
it shall from time to time determine.

 


ARTICLE 15. DIVIDENDS AND DIVIDEND EQUIVALENTS

 

The Committee may grant dividends or dividend equivalents based on the dividends
declared on Shares that are subject to any Award. The dividends or dividend
equivalents may be credited as of the dividend payment dates, during the period
between the date the Award is granted and the date the Award vests. The
dividends or dividend equivalents may be subject to any limitations and/or
restrictions determined by the Committee. Dividend equivalents shall be
converted to cash or additional Shares by such formula and at such time, and
shall be paid at such times, as may be determined by the Committee.  Unless the
Award Agreement provides otherwise, such dividend equivalents shall be paid to
the Participant at least annually, not later than the 15th day of the third
month following the end of the calendar year in which the dividend equivalents
are credited (or, if later, the 15th day of the third month following the end of
the calendar year in which the dividend equivalents are no longer subject to a
substantial risk of forfeiture within the meaning of Code Section 409A).  Any
dividend equivalents that are accumulated and paid after the date specified in
the preceding sentence shall be explicitly set forth in a separate arrangement
that provides for the payment of the dividend equivalents at a time and in a
manner that satisfies the requirements of Code Section 409A.

 


ARTICLE 16. EFFECTS OF TRANSFER, LEAVE OF ABSENCE, OR A CHANGE IN STATUS

 

16.1        Transfer of Employment or Leave of Absence. For purposes of the
Plan, a transfer of an Employee from the Company to an Affiliate or Subsidiary
(or, for purposes of any ISO granted under the Plan, only a Subsidiary), or vice
versa, or from one Affiliate or Subsidiary to another (or, in the case of an
ISO, only from one Subsidiary to another), and a leave of absence, duly
authorized in writing by the Company, shall not be deemed a termination of
employment of the Employee for

 

--------------------------------------------------------------------------------


 

purposes of the Plan or with respect to any Award (in the case of ISOs, to the
extent permitted by the Code).

 

16.2        Change in Status. The Committee shall have the discretion to
determine the effects upon any Award, upon an individual’s status as an Employee
or Director for purposes of the Plan (including whether a Participant shall be
deemed to have experienced a termination of employment or other change in
status) and upon the exercisability, vesting, termination or expiration of any
Award in the case of: (a) any Participant who is employed by an entity that
ceases to be an Affiliate or Subsidiary (whether due to a spin-off or
otherwise), (b) any transfer of a Participant between locations of employment
with the Company, an Affiliate, and/or Subsidiary or between the Company, an
Affiliate or Subsidiary or between Affiliates or Subsidiaries, (c) any leave of
absence of a Participant, (d) any change in a Participant’s status from an
Employee to a consultant or Director, or vice versa; and (e) upon approval by
the Committee, any Employee who is terminated by the Company however becomes
employed by a partnership, joint venture, corporation or other entity not
meeting the requirements of an Affiliate or Subsidiary, subject, in each case,
to the requirements of Code Section 422 applicable to any ISOs.

 


ARTICLE 17. RIGHTS OF PARTICIPANTS


 

17.1        Rights or Claims.  No individual shall have any rights or claims
under the Plan except in accordance with the provisions of the Plan and any
applicable Award Agreement. The grant of an Award under the Plan shall not
confer any rights upon the Participant holding such Award other than with such
terms, and subject to such conditions, as are specified in the Plan as being
applicable to such type of Award, or to all Awards, or as are expressly set
forth in the Award Agreement evidencing such Award. Without limiting the
generality of the foregoing, nothing contained in the Plan or in any Award
Agreement shall be deemed to:

 

(a)          Give any Employee or Director the right to be retained in the
service of the Company, its Affiliates and/or Subsidiaries, whether in any
particular position, at any particular rate of compensation, for any particular
period of time or otherwise;

 

(b)         Restrict in any way the right of the Company, its Affiliates and/or
Subsidiaries to terminate, change or modify any Employee’s employment or any
Director’s service as a Director at any time with or without cause;

 

(c)          Give any Employee or Director the right to receive any bonus,
whether payable in cash or in Shares, or in any combination thereof, from the
Company, its Affiliates and/or Subsidiaries, nor be construed as limiting in any
way the right of the Company, its Affiliates and/or Subsidiaries to determine,
in its sole discretion, whether or not it shall pay any Employee or Director
bonuses, and, if so paid, the amount thereof and the manner of such payment; or

 

(d)         Give any Participant any rights whatsoever with respect to an Award
except as specifically provided in the Plan and the Award Agreement.

 

17.2        Adoption of Plan. The adoption of the Plan shall not be deemed to
give any Employee or Director of the Company, its Affiliates and/or Subsidiaries
or any other individual any right to be selected as a Participant or to be
granted an Award.

 

--------------------------------------------------------------------------------


 


ARTICLE 18. WITHHOLDING

 

18.1        Tax Withholding. The Company, its Affiliates and/or Subsidiaries are
authorized to withhold from any Award granted or payment due under the Plan the
amount of all Federal, state, local and non-United States taxes due in respect
of such Award or payment and to take any such other action as may be necessary
or appropriate in the opinion of the Committee to satisfy all obligations for
the payment of such taxes.

 

The recipient of any payment or distribution under the Plan shall make
arrangements satisfactory to the Company, as determined in the Committee’s
discretion, for the satisfaction of any withholding tax obligations that arise
by reason of any payment or distribution. The Company shall not be required to
make any payment or distribution under or relating to the Plan or any Award
until such obligations are satisfied or such arrangements are made, as
determined by the Committee in its discretion.

 

18.2        Withholding or Tendering Shares. Without limiting the generality of
Section 18.1, the Committee in its discretion may permit a Participant to
satisfy or arrange to satisfy, in whole or in part, the withholding tax
obligations incident to an Award by: (a) electing to have the Company withhold a
portion of the Award otherwise deliverable to such Participant pursuant to such
Award (provided, however, that the amount of any Award so withheld shall not
exceed the amount necessary to satisfy required withholding tax obligations
using the minimum statutory withholding rates for Federal, state, local and/or
non-United States tax purposes, including payroll taxes, that are applicable to
supplemental taxable income) and/or (b) tendering to the Company Shares owned by
such Participant and purchased or held for the requisite period of time as may
be required to avoid the Company’s, its Affiliates’ and/or Subsidiaries’
incurring an adverse accounting charge, based, in each case, on the Fair Market
Value of a Share on the payment date as determined by the Committee.

 

The satisfaction of withholding taxes pursuant to this Article 18 shall be
subject to such restrictions as the Committee may impose, including any
restrictions required by applicable law or the rules and regulations of the SEC.

 


ARTICLE 19. CHANGE OF CONTROL


 

19.1 Change of Control of the Company. Notwithstanding any other provision of
this Plan to the contrary, the provisions of this Article 19 shall apply in the
event of a Change of Control, unless otherwise determined by the Committee in
connection with the grant of an Award as reflected in the applicable Award
Agreement.

 

Upon a Change of Control, except to the extent that another Award meeting the
requirements of Section 19.2 (a “Replacement Award”) is provided to the
Participant to replace such Award (the “Replaced Award”), and except as provided
in the following paragraph, all then-outstanding Options and Stock Appreciation
Rights shall become fully vested and exercisable, and all other then-outstanding
Awards that are Service Vesting Awards shall vest in full and be free of
restrictions. In such event, the Committee shall notify the Participant that his
or her Awards shall be fully exercisable for a period of not less than fifteen
(15) days from the date of such notice, contingent upon the consummation of the
event giving rise to the Change of Control, and upon the expiration of such
period any unexercised Awards shall terminate. The treatment of any other Awards
shall be as determined by the Committee in connection with the grant thereof, as
reflected in the applicable Award Agreement.

 

--------------------------------------------------------------------------------


 

If an Award is subject to Code Section 409A, the Committee may accelerate the
vesting of the Award upon a Change in Control, but the Committee shall not
accelerate the date on which the Award is paid.  The Committee shall not extend
the period to exercise an Option or Stock Appreciation Right to the extent that
the extension would cause the Option or Stock Appreciation Right to become
subject to Code Section 409A.

 

19.2        Replacement Awards. An Award shall meet the conditions of this
Section 19.2 (and hence qualify as a Replacement Award) if: (i) it has a value
at least equal to the value of the Replaced Award as determined by the Committee
in its sole discretion; (ii) it relates to publicly traded equity securities of
the Company or its successor in the Change of Control or another entity that is
affiliated with the Company or its successor following the Change of Control;
and (iii) its other terms and conditions are not less favorable to the
Participant than the terms and conditions of the Replaced Award (including the
provisions that would apply in the event of a subsequent Change of Control).
Without limiting the generality of the foregoing, the Replacement Award may take
the form of a continuation of the Replaced Award if the requirements of the
preceding sentence are satisfied. The determination of whether the conditions of
this Section 19.2 are satisfied shall be made by the Committee, as constituted
immediately before the Change of Control, in its sole discretion.  Any such
Replacement Awards shall comply with the requirements of Code Sections 422, 424
and 409A, as the Committee determines applicable.

 

19.3        Termination of Employment. Unless otherwise determined by the
Committee in connection with the grant of an Award as reflected in the
applicable Agreement, upon a termination of employment or termination of
directorship of a Participant occurring in connection with or during the period
of two (2) years after such Change of Control, other than for Cause, (i) all
Replacement Awards held by the Participant shall become fully vested and (if
applicable) exercisable and free of restrictions, and (ii) all Options and Stock
Appreciation Rights held by the Participant immediately before the termination
of employment or termination of directorship that the Participant held as of the
date of the Change of Control or that constitute Replacement Awards shall remain
exercisable for not less than one (1) year following such termination or until
the expiration of the stated term of such Option or SAR, whichever period is
shorter; provided, that if the applicable Award Agreement provides for a longer
period of exercisability, that provision shall control.

 


ARTICLE 20. AMENDMENT, MODIFICATION, SUSPENSION, AND TERMINATION

 

20.1        Amendment, Modification, Suspension, and Termination. Subject to
Section 20.3, the Committee may, at any time and from time to time, alter,
amend, modify, suspend, or terminate this Plan and any Award Agreement in whole
or in part; provided, however, that, without the prior approval of the Company’s
shareholders and except as provided in Section 4.4, Options or SARs issued under
this Plan will not be repriced, replaced, or regranted through cancellation, or
by lowering the Exercise Price of a previously granted Option or the Grant Price
of a previously granted SAR, and no material amendment of this Plan shall be
made without shareholder approval if shareholder approval is required by law,
regulation, or stock exchange rule.

 

20.2        Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.4 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,

 

--------------------------------------------------------------------------------


 

whenever the Committee determines that such adjustments are appropriate in order
to prevent unintended dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan. Any such adjustment made
with respect to an Award intended to be an ISO shall be made only to the extent
consistent with such intent, unless the Committee determines otherwise, and any
such adjustment that is made with respect to an Award that is intended to
qualify as Performance-Based Compensation shall be made consistent with the
intent that such Award qualify for the performance-based compensation exception
under Code Section 162(m) (or any successor provision). Additionally, the
Committee shall not make any adjustment pursuant to this Section 20.2 that would
cause an Award that is otherwise exempt from Code Section 409A to become subject
to Section 409A; or that would cause an Award that is subject to Code
Section 409A to fail to satisfy the requirements of Section 409A. The
determination of the Committee as to the foregoing adjustments, if any, shall be
conclusive and binding on Participants under this Plan.

 

20.3        Awards Previously Granted. Notwithstanding any other provision of
this Plan to the contrary (other than Section 20.4), no termination, amendment,
suspension, or modification of this Plan or an Award Agreement shall adversely
affect in any material way any Award previously granted under this Plan, without
the written consent of the Participant holding such Award.

 

20.4        Amendment to Conform to Law.  Notwithstanding any other provision of
this Plan to the contrary, the Board may amend the Plan or an Award Agreement,
to take effect retroactively or otherwise, as deemed necessary or advisable for
the purpose of conforming the Plan or an Award Agreement to any present or
future law relating to plans of this or similar nature (including, but not
limited to, Code Section 409A), and to the administrative regulations and
rulings promulgated there under.

 


ARTICLE 21. SUCCESSORS

 

All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 


ARTICLE 22. MISCELLANEOUS PROVISIONS


 

22.1        Consent to Terms and Conditions. By accepting any benefit under the
Plan, each Participant and each individual claiming under or through such
Participant shall be conclusively deemed to have indicated their acceptance and
ratification of, and consent to, all of the terms and conditions of the Plan and
any action taken under the Plan by the Committee, the Company or the Board.

 

22.2        Beneficiary Designation. Each Participant under this Plan may, from
time to time, name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under this Plan is to be paid
in case of the Participant’s death before the Participant receives any or all of
such benefit. Each such designation shall revoke all prior designations by the
same Participant, shall be in a form prescribed by the Committee, and will be
effective only when filed by the Participant in writing with the Company during
the Participant’s lifetime. In the absence of any such beneficiary designation,
benefits remaining unpaid or rights remaining unexercised at the Participant’s
death shall be paid or exercised by the Participant’s executor, administrator,
or legal representative.

 

--------------------------------------------------------------------------------


 

22.3        Forfeiture Events.

 

(a)                                  The Committee may specify in an Award
Agreement that the Participant’s rights, payments, and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture, or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events may
include, but shall not be limited to, termination of employment for Cause,
termination of the Participant’s provision of services to the Company,
Affiliate, and/or Subsidiary, violation of material Company, Affiliate, and/or
Subsidiary policies, breach of noncompetition, confidentiality, or other
restrictive covenants that may apply to the Participant, or other conduct by the
Participant that is detrimental to the business or reputation of the Company,
its Affiliates, and/or its Subsidiaries.

 

(b)                                 If the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company, as a
result of misconduct, with any financial reporting requirement under the
securities laws, if the Participant knowingly or grossly negligently engaged in
the misconduct, or knowingly or grossly negligently failed to prevent the
misconduct, or if the Participant is one of the individuals subject to automatic
forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002, the Participant
shall reimburse the Company the amount of any payment in settlement of an Award
earned or accrued during the twelve- (12-) month period following the first
public issuance or filing with the SEC (whichever just occurred) of the
financial document embodying such financial reporting requirement.

 

22.4        Legend. The certificates for Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.

 

22.5        Drafting Context. The words “Article” and “Section” shall refer to
provisions of the Plan, unless expressly indicated otherwise. Wherever any words
are used in the Plan or any Award Agreement in the masculine gender they shall
be construed as though they were also used in the feminine gender in all cases
where they would so apply, and wherever any words are used herein in the
singular form they shall be construed as though they were also used in the
plural form in all cases where they would so apply.

 

22.6        Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

 

22.7        Requirements of Law. The granting of Awards and the issuance of
Shares under this Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

22.8        Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under this Plan prior to:

 

(a)                                  Obtaining any approvals from governmental
agencies that the Company determines are necessary or advisable; and

 

--------------------------------------------------------------------------------


 

(b)                                 Completion of any registration or other
qualification of the Shares under any applicable national or foreign law or
ruling of any governmental body that the Company determines to be necessary or
advisable.

 

22.9        Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.

 

22.10      Investment Representations. The Committee may require each individual
receiving Shares in connection with any Award under the Plan to represent and
agree with the Company in writing that such individual is acquiring Shares for
investment without a view to the distribution thereof, and/or provide such other
representations and agreements as the Committee may prescribe.

 

22.11      Unfunded Plan. The Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the issuance of Shares or the payment of cash
upon exercise or payment of any Award. Proceeds from the sale of Shares pursuant
to Options granted under the Plan shall constitute general funds of the Company.
The costs and expenses of the Plan shall be borne by the Company, including
expenses of issuing Shares pursuant to any Awards granted hereunder.

 

22.12      Uncertificated Shares. To the extent that this Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.

 

22.13      Fractional Shares. An Option or other Award shall not be exercisable
with respect to a fractional Share. No fractional Shares shall be issued upon
the exercise or payment of an Option or other Award.

 

22.14      Retirement and Welfare Plans. Payments and other compensation
received by a Participant under an Award shall not be deemed part of such
Participant’s regular, recurring compensation for purposes of any termination,
indemnity or severance pay laws and shall not be included in, nor have any
effect on, the determination of benefits under any other employee benefit plan,
contract or similar arrangement provided by the Company, its Affiliates and/or
Subsidiaries, unless expressly so provided by such other plan, contract or
arrangement.

 

22.15      Nonexclusivity of this Plan. Neither the adoption of the Plan nor
anything contained herein shall affect any other compensation or incentive plans
or arrangements of the Company, its Affiliates and/or Subsidiaries, or prevent
or limit the right of the Company, its Affiliates and/or Subsidiaries to
establish any other forms of incentives or compensation for their Employees or
Directors.

 

22.16      No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (i) limit, impair, or otherwise affect the Company’s, its
Affiliates’ and/or Subsidiaries’ right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets;

 

--------------------------------------------------------------------------------


 

or, (ii) limit the right or power of the Company, its Affiliates, and/or
Subsidiaries to take any action which such entity deems to be necessary or
appropriate.

 

22.17      Limits of Liability. Any liability of the Company, its Affiliates
and/or Subsidiaries to any Participant with respect to any Award shall be based
solely upon contractual obligations created by the Plan and the Award Agreement.

 

None of the Company, any Affiliate or Subsidiary or any member of the Committee
or the Board, or any other Person participating in any determination of any
question under the Plan, or in the interpretation, administration or application
of the Plan, shall have any liability, in the absence of bad faith, to any party
for any action taken or not taken in connection with the Plan, except as may
expressly be provided by statute.

 

22.18      Deferred Compensation. If any Award would be considered deferred
compensation as defined under Code Section 409A and would fail to meet the
requirements of Code Section 409A, then such Award shall be null and void.
However, the Committee may permit deferrals of compensation pursuant to the
terms of a Participant’s Award Agreement, a separate plan, or a subplan which
(in each case) meets the requirements of Code Section 409A. Additionally, to the
extent any Award is subject to Code Section 409A, notwithstanding any provision
herein to the contrary, the Plan does not permit the acceleration of the time or
schedule of any distribution related to such Award, except as permitted by Code
Section 409A

 

22.19      Employees Based Outside of the United States. Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company, its Affiliates, and/or its Subsidiaries
operate or have Employees or Directors, the Committee, in its sole discretion,
shall have the power and authority to:

 

(a)                                  Determine which Affiliates and Subsidiaries
shall be covered by this Plan;

 

(b)                                 Determine which Employees and/or Directors
outside the United States are eligible to participate in this Plan;

 

(c)                                  Modify the terms and conditions of any
Award granted to Employees and/or Directors outside the United States to comply
with applicable foreign laws;

 

(d)                                 Establish subplans and modify exercise
procedures and other terms and procedures, to the extent such actions may be
necessary or advisable. Any subplans and modifications to Plan terms and
procedures established under this Section 22.19 by the Committee shall be
attached to this Plan document as appendices; and

 

(e)                                  Take any action, before or after an Award
is made, that it deems advisable to obtain approval or comply with any necessary
local government regulatory exemptions or approvals.

 

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.

 

--------------------------------------------------------------------------------


 

22.20      Governing Law. Except as to matters concerning the issuance of Shares
or other matters of corporate governance, which shall be determined, and related
Plan and Award provisions construed, under the General Corporation Law of the
State of Delaware, the Plan and each Award Agreement shall be governed by the
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, Participants are deemed to submit to the exclusive jurisdiction
and venue of the federal or state courts of Delaware, to resolve any and all
issues that may arise out of or relate to the Plan or any related Award
Agreement.

 

22.21      Indemnification. Subject to requirements of Delaware law, each
individual who is or shall have been a member of the Board, or a Committee
appointed by the Board, or an officer of the Company to whom authority was
delegated in accordance with Article 3, shall be indemnified and held harmless
by the Company against and from any loss, cost, liability, or expense that may
be imposed upon or reasonably incurred by the individual in connection with or
resulting from any claim, action, suit, or proceeding to which the individual
may be a party or in which he or she may be involved by reason of any action
taken or failure to act under this Plan and against and from any and all amounts
paid by the individual in settlement thereof, with the Company’s approval, or
paid by the individual in satisfaction of any judgment in any such action, suit,
or proceeding against the individual, provided the individual shall give the
Company an opportunity, at its own expense, to handle and defend the same before
the individual undertakes to handle and defend it on the individuals own behalf,
unless such loss, cost, liability, or expense is a result of the individuals own
willful misconduct or except as expressly provided by statute.

 

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such individual may be entitled under the
Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

22.22      No Guarantee of Favorable Tax Treatment.  Although the Company
intends to administer the Plan so that Awards will be exempt from, or will
comply with, the requirements of Code Section 409A, the Company does not warrant
that any Award under the Plan will qualify for favorable tax treatment under
Code Section 409A or any other provision of federal, state, local, or foreign
law.  The Company shall not be liable to any Participant for any tax, interest,
or penalties the Participant might owe as a result of the grant, holding,
vesting, exercise, or payment of any Award under the Plan.

 

--------------------------------------------------------------------------------